Case 1:18-cv-03911-JMS-TAB Document 128 Filed 04/15/20 Page 1 of 3 PageID #: 4769




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TRAVELERS PROPERTY CASUALTY                          )
 COMPANY OF AMERICA,                                  )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-03911-JMS-TAB
                                                      )
 WEST BEND MUTUAL INSURANCE                           )
 COMPANY,                                             )
                                                      )
                              Defendant.              )


       ORDER ON PLAINTIFF’S MOTION TO FILE CONFIDENTIAL SETTLEMENT
                   AGREEMENT AND RELEASE UNDER SEAL

  I.     Introduction

         This matter is before the Court on Plaintiff Travelers Property Casualty Company of

  America (“Travelers”)’s motion to file a confidential settlement agreement and release under

  seal. [Filing No. 125]. Travelers notes that Defendant West Bend Mutual Insurance Company

  (“West Bend”) does not oppose the motion. Additionally, Travelers contends that good cause

  exists to file the agreement under seal because confidentiality is a key term in the agreement and

  disclosing its contents would violate both the terms of the agreement and the privacy interests of

  non-parties. [Filing No. 125, at ECF p. 1-2.] For reasons stated below, Traveler’s motion is

  granted. However, Travelers has filed the agreement as an exhibit to its motion for summary

  judgment because it seeks the Court’s interpretation of a portion of it. Thus, the Court may wish

  to reconsider whether the settlement agreement, in whole or in part, can remain confidential

  when addressing the motion for summary judgment.
Case 1:18-cv-03911-JMS-TAB Document 128 Filed 04/15/20 Page 2 of 3 PageID #: 4770




  II.      Background

           Travelers filed the confidential settlement agreement and release under seal as an exhibit

  [Filing No. 124] to their motion for summary judgment [Filing No. 123]. In the summary

  judgment motion, Travelers asks the Court to resolve certain insurance-coverage issues. [Filing

  No. 123, at ECF p. 3.] Travelers notes in its motion to maintain the settlement agreement and

  release under seal that a portion of the summary judgment motion will argue that

           the terms of a confidential settlement agreement between Travelers, West Bend
           Mutual Insurance Company, and multiple non-parties preclude West Bend’s claim
           against Travelers for reimbursement of defense costs paid by West Bend on
           behalf of its insureds, Chandler Mathews (“Mathews”) and Greens Fork
           Alignment & Service, Inc. (“Greens Fork”), in connection with an underlying
           state action.

  [Filing No. 125, at ECF p. 1.] And in the motion for summary judgment, Travelers states that it

  seeks a declaration that “the terms of the Insurer-Insured Release and Settlement Agreement

  signed by West Bend preclude West Bend from seeking reimbursement from Travelers for

  defense costs paid for Mathews and Greens Fork in the Crawford Suit.” [Filing No. 123, at ECF

  p. 3.]

  III.     Discussion

           The Court recognizes the confidential nature of this—and most—settlement agreements.

  Thus, Travelers sets forth good cause for maintaining the agreement under seal at this time.

  However, the Court may later wish to reconsider whether the settlement agreement, in whole or

  in part, can remain confidential when the Court addresses the motion for summary judgment.

  The more significance the settlement agreement has to the outcome of the summary judgment

  motion, the more the case law provides that the agreement cannot remain confidential. See, e.g.,

  Goesel v. Boley Int’l, 738 F.3d 831, 833-34 (7th Cir. 2013) (“[M]ost settlement agreements never

  show up in a judicial record and so are not subject to the right of public access. . . . [F]or the

                                                    2
Case 1:18-cv-03911-JMS-TAB Document 128 Filed 04/15/20 Page 3 of 3 PageID #: 4771




  most part settlement terms are of potential public interest only when judicial approval of the

  terms is required, or they become an issue in a subsequent lawsuit, or the settlement is sought to

  be enforced.”); Herrnreiter v. Chicago Hous. Auth., 281 F.3d 634, 636 (7th Cir. 2002) (“A

  settlement agreement is a contract, and when parties to a contract ask a court to interpret and

  enforce their agreement, the contract enters the record of the case and thus becomes available to

  the public, unless it contains information such as trade secrets that may legitimately be kept

  confidential.”); Union Oil Co. of California v. Leavell, 220 F.3d 562, 567 (7th Cir. 2000)

  (“Calling a settlement confidential does not make it a trade secret, any more than calling an

  executive’s salary confidential would require a judge to close proceedings if a dispute erupted

  about payment (or termination).”).

  IV.     Conclusion

          Accordingly, for the reasons stated above, Traveler’s motion to maintain the settlement

  agreement and release under seal [Filing No. 125] is granted. However, if the Court later finds

  that the content of the settlement agreement is integral in addressing the motion for summary

  judgment, the Court may wish to reconsider whether the settlement agreement can remain under

  seal.
          Date: 4/15/2020
                              _______________________________
                                Tim A. Baker
                                United States Magistrate Judge
                                Southern District of Indiana




  Distribution:

  All ECF-registered counsel of record via email



                                                   3
